Appellant has filed a motion in this court for leave to file a supplemental transcript from the court below, embracing appellant's "objections to statement of facts prepared by the trial court" and "additional stafement of facts prepared by the plaintiff," together with "Bill of Costs" incurred in filing and incorporating said papers into the supplemental transcript. Both those papers are ex parte, being signed by counsel for plaintiff alone. Neither of them shows approval by counsel for appellee or by the trial judge, who expressly disapproved both of them.
This court has no power to amend or supplement or change the statement of facts approved, signed and ordered filed, as a part of the record below, by the trial court. Nor has it the power to consider any other purported statement of facts not approved nor ordered filed by the trial judge, as a part of the record below. Wherefore, the two papers included in the statement of facts now tendered here by appellant are not properly a part of the record and the motion for leave to file supplemental transcript thereof will be denied. 3 Tex.Jur. §§ 542, 546, 551; Alexander v. Fullwood, Tex.Civ.App. 143 S.W.2d 646; Cox v. Thompson, Tex.Civ.App. 82 S.W. 672.
Motion denied, and costs thereof in this and the trial court will be assessed against appellant. *Page 601